Citation Nr: 0635755	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-29 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
plantar fasciitis. 

2.  Evaluation in excess of 10 percent for plantar fasciitis. 

3.  Entitlement to an increased rating for residuals of 
fracture, second toe with osteoarthritis and capsulitis of 
distal interphalangeal joint, mallet toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Phoenix, Arizona, Regional Office (RO).  By a rating action 
in May 2003, the RO granted service connection for bilateral 
plantar fasciitis, evaluated as 10 percent disabling.  
Thereafter, in a rating action in August 2003, the RO denied 
the veteran's claim of entitlement to service connection for 
a low back disorder.  The veteran, accompanied by his 
representative, appeared and offered testimony at a hearing 
before a Decision Review Officer (DRO) at the RO in May 2005.  
A transcript of that hearing is of record.  

In a substantive appeal (VA Form 9), received in December 
2005, the veteran requested a hearing before the Board in 
Washington, D.C.  However, in a VA Form 21-4138 (Statement of 
Support of Claim) received in March 2006, the veteran 
indicated that he wished to cancel the hearing before the 
Board and have his appeal forwarded to the Board for review.  
In light of this submission, the Board deems the veteran's 
December 2005 request for a Board hearing withdrawn.  

The Board observes that, by a rating action in November 2002, 
the RO denied the claim for an increased rating for fracture, 
second toe with osteoarthritis and capsulitis of distal 
interphalangeal joint, mallet toe.  The veteran perfected a 
timely appeal of that decision.  However, in a statement in 
support of claim (VA Form 21-4138), dated in May 2005, the 
veteran withdrew this issue.  Thus, the claim for an 
increased rating for fracture, second toe with osteoarthritis 
and capsulitis of distal interphalangeal joint, mallet toe is 
no longer before the Board.  See 38 U.S.C.A. § 7105(b) (2), 
(d) (5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 
(2006).  

Pursuant to a September 2006 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2006) and 38 
C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  The veteran's current low back disorder is related to 
service.  

2.  The veteran's bilateral plantar fasciitis is manifested 
by subjective complaints of pain on prolonged standing, but 
there is no objective medical evidence of deformity or other 
abnormality associated with the feet, of limited motion of 
the ankles or toes, or dorsiflexed toes, or of any associated 
significant functional impairment.  

3.  In a statement dated in May 2005, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal concerning the certified issue of 
entitlement to an increased rating for residuals of fracture, 
second toe with osteoarthritis and capsulitis of distal 
interphalangeal joint, mallet toe.  


CONCLUSIONS OF LAW

1.  Lumbosacral strain, discogenic disease of the lumbar 
spine was incurred in active service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).  

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral plantar fasciitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5299-5276, 5284 (2006).  

3.  The criteria for withdrawal of the substantive appeal for 
entitlement to an increased rating for residuals of fracture, 
second toe with osteoarthritis and capsulitis of distal 
interphalangeal joint, mallet toe are met.  38 U.S.C.A. 
§ 7105(b) (2), (d) (5) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.202, 20.204 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in April 2003 from the agency of original jurisdiction 
(AOJ) to the veteran that was issued prior to the initial AOJ 
decision on the issue of service connection for a low back 
disorder.  That letter informed the veteran of what evidence 
was required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  While the notice 
provided to the veteran in June 2004 with respect to the 
claim for a higher evaluation for bilateral plantar fasciitis 
was not given prior to the RO's adjudication of that claim, 
the notice was provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  An additional letter was provided in August 
2004.   Those letters informed the veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for a low 
back disorder, and a higher evaluation for bilateral plantar 
fasciitis, given that he has been afforded a personal hearing 
and VA examinations with medical opinions, and he has been 
provided all the criteria necessary for establishing service 
connection and higher ratings, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The veteran entered active duty in October 1978; the 
enlistment examination was negative for any complaints or 
findings of a back injury or disorder.  On the occasion of 
his separation examination in July 1982, the veteran reported 
a history of recurrent back pain; he indicated that he had 
had occasional low back pain since 1980, more severe after 
lying down or bending over, not incapacitating.  The clinical 
evaluation of the spine and musculoskeletal system was 
normal.  

The veteran was afforded an initial VA examination in January 
1983; at that time, he gave a history of having sustained an 
injury to the right ankle as a result of a fall down some 
stairs in 1981 while in the military service, and of 
sustaining a chip fracture of the second toe of the right 
foot in 1982 during physical exercises.  The veteran reported 
occasional stiffness, muscles spasms and aching of the lower 
back while in the military service.  Examination of the spine 
revealed slight muscle spasm of the lower lumbar region of 
the back.  The pertinent diagnoses were residual of injury to 
the right ankle, healed fracture of the 2nd toe of the right 
foot, and lumbosacral strain, intermittent.  

By a rating action in March 1983, the RO granted service 
connection for residuals, fracture second right toe.  

Of record is the report of a podiatric evaluation conducted 
by the Arizona Institute of Foot Care Physicians, dated in 
January 2002.  He also complained of an aching, burning pain, 
medical slips of the plantar fascia bilateral with an 
insidious onset.  It was noted that this condition has also 
been present for about 3 years.  He purchased over-the-
counter arch supports but they did not relieve the pain.  
There was pain on palpation to both those areas.  On 
examination, it was noted that the veteran walked with a 
pronated gait cycle.  Joint motions were adequate in the 
talocrural, subtalar, midtarsal, and metatarsophalangeal 
joints.  There was mild pronation.  The pertinent diagnosis 
was bilateral plantar fasciitis.  

On the occasion of a VA examination in February 2002, it was 
noted that the veteran had normal gait without any assistive 
device.  He normally moved about the examining room.  Similar 
findings were reported on examination in August 2002.  

Private treatment reports, dated from October 2002 to 
December 2002, reflect findings of bilateral plantar 
fasciitis.  Among these records is a medical statement from 
Dr. Todd Gunzy, dated in December 2002, indicating that the 
veteran sustained an injury to his 2nd toe and developed 
plantar fasciitis shortly after.  Dr. Gunzy stated that, due 
to the plantar fascia's long attachments with slips of 
fascial bands that insert to the plantar aspects of all five 
toes, he would confirm that the 2nd toe injury did cause the 
current symptoms.  Received in March 2003 was the report of 
an MRI of the lumbar spine, which confirmed the presence of a 
lumbar spine disorder.  

Received in April 2003 were private treatment reports, dated 
from September 2000 to February 2003, reflecting ongoing 
clinical evaluation and treatment for bilateral plantar 
fasciitis and chronic low back pain.  

The veteran was afforded a VA examination in July 2003, at 
which time he reported feeling low back pain without 
antecedent injury on one occasion at Nellis Air Force Base.  
The veteran indicated that he told his supervisor about it.  
The veteran related that, at his separation examination, he 
was told that he had a back problem that needed to be 
investigated, but nothing was done.  Following a physical 
examination, the veteran was diagnosed with discogenic 
disease of the lumbar spine.  

In statements dated in September and October 2003, doctors at 
the East Valley Foot and Ankle specialists noted that the 
veteran was experiencing pain in the plantar medial and 
longitudinal arch of both feet, which was diagnosed as 
plantar fasciitis secondary to hyper-mobile subtalar and 
midtarsal joints.  These statements noted that the veteran 
experienced pain with ambulation and other physical 
activities as a result of his plantar fasciitis.  

Of record is a statement from a private physician, dated 
February 24, 2004, indicating that the veteran was seen for 
complaints of bilateral foot pain due to an inservice injury 
that resulted in bilateral plantar fasciitis.  The veteran 
indicated that he has experienced back pain ever since he 
developed plantar fasciitis.  He denied any previous injury 
or condition involving his lower back.  The physician stated, 
considering that the veteran had no prior history of low back 
pain or problems, there was a strong possibility that the 
degenerative process in his lumbar spine is secondary to the 
bilateral plantar fasciitis, an inservice injury.  

On examination in December 2003, the veteran reported the 
onset of back pain in service about 1980 at Nellis Air Force 
base with no injury.  The veteran indicated that he worked on 
supply and lifted heavy things.  The veteran related that, 
after suffering a fractured toe, he started having low back 
pain without injury.  He noted that the low back symptoms 
were intermittent after service, but has become worse.  
Following an evaluation, the reported diagnosis was lumbar 
spine with chronic strain.  The examiner noted that there was 
no relationship between the veteran's service-connected 
bilateral fasciitis and fractured right second toe; he stated 
that the veteran had no definite or significant gait 
abnormality which would lead to this.  The examiner stated, 
on an at least as likely as not basis, the veteran's back 
condition is not related to military service as the service 
medical records do not demonstrate ay treatment for a 
diagnosis of low back difficulties despite history of 
occasional low-back pain since 1980 on the separation 
examination.  

Received in March 2004 were VA progress notes, dated from 
January 2004 to March 2004, reflecting ongoing clinical 
evaluation and treatment for plantar fasciitis and chronic 
low back pain.  

Another spine examination was conducted in May 2004, which 
reported diagnoses of plantar fasciitis, bilateral, chronic; 
and chronic lumbar spine pain.  The examiner stated it is not 
at least as likely as not that the veteran's present or 
current condition of the lumbar spine is related to the 
service-connected bilateral plantar fasciitis and fracture 
second toe with osteoarthritis and capsulitis of the distal 
interphalangeal joint, mallet toe, right foot.  The examiner 
noted that the limitations that he has are for walking fast, 
standing for a prolonged period, reference his bilateral 
plantar fasciitis and he was unable to relate this 
symptomatology to produce the lower back condition.  He 
explained, if anything, the symptoms in his feet would limit 
his activities with his lower back in terms of prolonged 
standing and walking fast, etc.  

Received in October 2004 were treatment reports from the Mesa 
Family Physicians, dated from September 2000 to November 
2003, which show that the veteran has received ongoing 
clinical evaluation and treatment for planter fasciitis and a 
chronic low back disorder, diagnosed as lumbar strain.  In a 
medical statement, dated in October 2003, Dr. J. Carvel 
Jackson stated that it was his opinion that the veteran's 
current symptoms in his low back and his feet were related 
and affected each other.  In a medical statement dated in 
November 2003, Dr. Jay Swanson related that the veteran was 
seen in his office with bilateral plantar fasciitis and 
chronic back pain.  It was his opinion that the back pain was 
secondary to the foot pain.  

Also received in October 2004 is a VA progress note 
indicating that the veteran was seen in physical therapy in 
July 2004; at that time, he indicated that he went to a 
chiropractor and it helped him with his back pain.  It was 
noted that the veteran received verbal and written 
instruction and completed 3 reps of pelvic tilt, etc.  The 
examiner noted that the veteran the veteran's back pain was 
most likely caused from antalgic gait due to pain in both 
feet.  

Of record is a statement from Dr. John Jensen, dated in 
November 2004, indicating that he believed that the veteran's 
low back and leg problems were secondary to his gait 
abnormality.  Dr. Jensen explained that, because of the pain 
in his feet, the veteran has had to alter his gait which is 
now affecting his back.  

Received in April 2005 were VA progress notes, dated from 
February 2002 to April 2005, reflecting treatment for several 
disabilities, including a chronic low back disorder and foot 
pain due to plantar fasciitis.  During a clinical visit in 
February 2004, the veteran indicated that his right heel was 
painful after standing and walking for long periods of time.  
He also complained of pain in the foot when first getting up 
in the morning.  The veteran also related that he has had 
back pain starting since the onset of his foot pain.  The 
assessment was plantar fasciitis, bilateral.  Report of an x-
ray study of the feet, dated in April 2005, revealed findings 
of normal right and left foot.  

At his personal hearing in May 2005, the veteran indicated 
that his doctors have talking about performing a plantar 
fasciitis tendon release on his feet.  The veteran indicated 
that he has to regularly change his shoes; he also noted that 
every now and then he has to go and sit down because his feet 
will start bothering him.  The veteran testified that his 
foot condition has remained the same.  The veteran reported 
that the pain was worse after prolonged standing.  The 
veteran indicated that he broke his toe on the right foot 
while on active duty.  The veteran noted that his back 
subsequently began hurting.  

Submitted at the hearing was a lay statement from the mother 
of the veteran's daughter, wherein she indicated that the 
veteran had problems with his back during the time they were 
together; she also recalled that he missed work because of 
his back problems.  Also submitted was a statement from the 
veteran's brother, dated in April 2005, who recalled the 
veteran complaining of back problems when he returned home 
from service in the later part of 1982.  He noted that the 
veteran has had back problems for years, and he's concerned 
that the problem is getting worse.  

The veteran was afforded a VA orthopedic examination in May 
2005, at which time he stated that the onset of his low back 
pain began about 1980 or 1981.  He denied any injuries to the 
low back since separation.  On examination, gait was within 
normal limits.  There was no muscle spasm.  There was some 
complaint of pain in the lower half of the thoracic and the 
lumbar spine.  There was also tenderness to palpation in the 
right and left lower half parathoracic and paralumbar 
muscles.  Pelvis was level.  The impression was lumbar spine 
with degenerative disk disease L5-S1.  The examiner stated 
that the back condition was not caused by or related to the 
service-connected feet condition.  He further noted that, the 
back condition, by history, occurred at the same time, if not 
indeed just prior to the onset of the feet difficulty.  There 
was no limp.  He stated that the etiology of the complaints 
of a low back condition were unclear at this time.  

The veteran also underwent a VA examination in May 2005 for 
evaluation of his plantar fasciitis.  The veteran indicated 
that he is able to stand 3 to 8 hours with only short rest 
periods.  He is able to walk more than 3 miles.  There was no 
pain on motion and no instability was noted.  It was noted 
that the veteran limited motion; he also had problems with 
stiffness.  The veteran had pain in arch with maximum 
dorsiflexion of the ankle with knee extended.  There was 
callus formation on the ball of the foot and heel.  There was 
no gait abnormality.  There was no structural abnormality of 
the foot.  X-ray study of the right and left foot revealed no 
fracture or dislocation; the joint spaces were well 
maintained and the soft tissues were unremarkable.  There was 
infracalcaneal spurring.  He denied heel pain and pain with 
the first step.  Sensation was intact to the digits.  The 
examiner noted prominent plantar fascia with dorsiflexion of 
hallux left foot.  No evidence of prominent fascia on the 
right.  There was spontaneous plantar flexion of the right 
hallux with minimal palpation of the area.  The pertinent 
diagnosis was plantar fasciitis.  The examiner noted that the 
veteran was currently on light duty at work and had no 
deformity, swelling on use, callosities, or tenderness of the 
metatarsal heads.  The examiner further noted that the 
veteran's plantar fascia was prominent but noted that he 
should do very well with new orthotics and if not fasciotomy.  
The examiner indicated that the veteran was painful with all 
palpation but he is able to stand and walk without antalgic 
gait.  

Received in July 2005 were VA progress notes, dated from 
April 2005 to June 2005, reflecting ongoing evaluation and 
treatment for chronic bilateral plantar fasciitis and chronic 
low back pain.  

Of record is a copy of an internet article from the American 
Academy of Orthopedic Surgeons regarding plantar fasciitis, 
dated in July 2005.  This report explained "if you don't 
treat plantar fasciitis, it may become a chronic 
condition....You may not be able to keep up your level of 
activity and you many also develop symptoms of foot, knee, 
hip and back problems because of the way plantar fasciitis 
changes the way you walk."  

Received in September 2005 is a medical statement from Dr. 
Sandra L. Murphy, dated in August 2005, who noted that the 
veteran reported that he had problems with his feet in the 
military and then he began having problems with his back on 
and off during that time.  The veteran indicated that he has 
continued to have back problems on and off, and this has been 
increasing in severity over the past three to four years.  
Following a physical examination, the examiner reported the 
following diagnoses: radicular neuralgia, secondary to lumbar 
IVD compromise, nerve root compression, degenerative disc 
disease, disuse atrophy and a decline in core stability, and 
acute muscle spasm.  The examiner stated that it was her 
opinion that the veteran's low back problems were directly 
related to the problems with plantar fasciitis due to 
problems with an antalgic gait and biomechanical 
discrepancies that are created from his issue.  

Of record is a treatment report from Dr. Michael L. McKown, 
dated in November 2005, indicating that the veteran was seen 
for complaints of low back pain.  He reported low back pain 
on and off for approximately 25 years which has worsened over 
the last 4-5 years.  The pertinent diagnoses were disc 
displacement lumbar; low back pain; restricted range of 
motion; disuse atrophy; and muscle spasm.  


III.  Legal Analysis-Service connection for a low back 
disorder.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, under 
38 C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2006).  

With respect to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  

Where the determinative issue involves a diagnosis or, say, a 
nexus to service, competent medical evidence is required.  So 
this evidentiary burden typically cannot be met simply by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3 (2006).  

In order for service connection to be established, the 
veteran must have a current disability related to a disease 
or injury in service.  Here, the veteran has alleged that his 
current back disorder started in service following an injury 
to his right toe.  In his claim and through statements, the 
veteran has asserted that he did not suffer from a low back 
disorder prior to joining the military, that his low back 
disorder started while in service, continued after his 
separation from service and has become progressively worse.  
In addition, the veteran's brother has submitted a statement 
where he states that the veteran complained of back problems 
following his discharge from service in 1982.  Finally, the 
veteran has submitted several statements from his treating 
physicians who have all opined that his low back problems are 
directly related to the problems with plantar fasciitis which 
has caused problems with his gait.  The veteran is competent 
to report that he began having back problems after injury his 
right toe, that he has had persistent back problems since 
service, and to report symptomatology.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  The assertions are found to be 
credible.  Prior to separation, the veteran reported that he 
had a history of back pain, a fact he is competent to report.  
Shortly after separation, he reported that he had back pain 
and that it had started in service.  He is competent to 
report these facts.  Although the 1983 x-ray was normal, 
there was spasm of the lumbar region, and lumbosacral strain 
was diagnosed.  Clearly, pathology was identified shortly 
after service.  Since that time, he has reported a remarkably 
consistent history of continuity.  The Board finds his lay 
assertions of continuity credible and competent; thus 
establishing continuity of symptomatology.   

The Board acknowledges that the VA examiner issued a medical 
opinion in May 2004 where he opined that the veteran's 
current lumbar spine disorder was not related to the service-
connected bilateral plantar fasciitis and fractured second 
right toe.  In May 2005, another VA examiner stated that the 
back condition was not caused by or related to service-
connected feet condition; however, he also stated that the 
back condition, by history, occurred at the same time, if not 
indeed just prior to the onset of the feet difficulty.  On 
the other hand are four statements from the veteran's private 
physicians who not only reviewed the current medical records 
but had the opportunity to examine the veteran's current 
condition.  The physicians opined that the veteran was 
suffering from a chronic low back disorder and a bilateral 
foot disorder, which are related.  These physicians explained 
that, because of the pain in his feet as result of the 
bilateral plantar fasciitis, the veteran has had to alter his 
gait and has affected his back.  The Board finds the private 
physician's statements to be more reliable as they have had 
the opportunity to examine the veteran, his medical history 
and his medical records, and were able to asses the progress 
of the back disorder.  In addition, a VA progress note, dated 
in March 2004, explained that the veteran's low back pain was 
most likely caused from antalgic gait due to pain in both 
feet.  It is also noteworthy that, in the opinion offered by 
the VA examiner in May 2005, he stated that the back 
condition, by history, occurred at the same time, if not 
indeed just prior to the onset of the feet difficulty.  He is 
not discounting the possibility that the back disorder had 
its onset in service if it occurred at the same time as the 
bilateral foot disorder, which is service-connected.  

There is competent evidence of record which shows that the 
veteran complained of back problems at the time of discharge, 
he was diagnosed with lumbosacral strain by the VA in January 
1983, only months after his discharge from service, and he 
has continued to experience chronic back pain since service.  
There are also conflicting medical opinions as to whether the 
veteran's current back disorder is related to service.  In 
essence, the Board finds that the veteran has a low back 
disorder, lumbosacral strain, discogenic disease of the 
lumbar spine, which was developed during service.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).  


IV.  Legal Analysis-Higher Evaluation for bilateral plantar 
fasciitis.

The veteran contends, in essence, that his service-connected 
plantar fasciitis are more severe than the assigned 
disability rating.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation. 38 C.F.R. § 
4.1.  Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The veteran's service-connected disability for bilateral 
plantar fasciitis has been rated as 10 percent disabling 
under Diagnostic Code 5276, by analogy to acquired flat feet.  
See 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5276 (2006).  
Under Diagnostic Code 5276, where the weight-bearing line is 
over or medial to great toe, and there are inward bowing of 
the tendo achillis and pain on manipulation and use of the 
feet, a 10 percent rating is assigned on the basis of 
moderate disability.  For a severe disability, a 20 percent 
rating is assigned if unilateral and a 30 percent rating is 
assigned if bilateral.  A severe disability is characterized 
by objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indication of swelling on use, and characteristic 
callosities.  A maximum 30 percent rating is awarded for a 
unilateral and a maximum 50 percent rating is awarded when 
for a bilateral disability that is pronounced.  A pronounced 
disability is manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  

Having reviewed the evidence of record pertaining to this 
claim, the Board must conclude that a rating in excess of 10 
percent for the veteran's bilateral foot disability is not 
warranted.  In this regard, the Board notes that the veteran 
has indicated that he has constant pain and burning 
especially with some walking and prolonged standing.  
However, there is no objective evidence of swelling and the 
reported pain is consistent with the assigned evaluation.  
The examination findings do not reflect any findings of 
crepitus, edema, effusion, fatigability of the foot, or 
instability.  There is also no evidence of marked deformity 
or callosities.  X-ray studies revealed normal right and left 
foot.  Moreover, none of the VA examinations disclosed any 
objective evidence of pain or functional impairment which is 
more than moderate.  In sum, the medical evidence 
demonstrates that the veteran's bilateral foot disorder does 
not more nearly approximate the severe level of disability 
required for a higher evaluation than the moderate level of 
disability contemplated by the assigned evaluation.  

According to 38 C.F.R. § 4.71a, Diagnostic Code 5284, foot 
injuries warrant a 10 percent evaluation if it is moderate, a 
20 percent evaluation if it is moderately severe, or a 30 
percent evaluation if it is severe. As mentioned above, 
however, there is no medical evidence which supports 
classification of this disability as more than moderate.  As 
such, a higher rating is not warranted under this diagnostic 
code.  

The Board has also considered whether a higher rating for 
this disability is warranted under any other diagnostic code 
but has found none.  The veteran does not have bilateral weak 
foot, claw foot, or malunion of the tarsal or metatarsal 
bones.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In reaching this conclusion, the Board has also considered 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  

V.  Legal Analysis-Increased rating for residuals of 
fracture, 2nd toe.

Generally, the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue, or issues, in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  
An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the veteran 
personally, without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2006).  

In a November 2002, the RO denied the claim for an increased 
rating for fracture, second toe with osteoarthritis and 
capsulitis of distal interphalangeal joint, mallet toe.  The 
veteran subsequently perfected a timely appeal of the denial 
of his claim by filing a substantive appeal (VA Form 9) on 
November 6, 2003.  In a statement, dated May 4, 2005, the 
veteran indicated that he was withdrawing the issue of 
entitlement to residuals of fracture, second toe with 
osteoarthritis and capsulitis of distal interphalangeal 
joint, mallet toe.  

In light of the foregoing, the Board finds that, prior to the 
promulgation of a decision by the Board, the veteran withdrew 
his appeal as to the issue of entitlement to a rating in 
excess of 10 percent for residuals of fracture, second toe 
with osteoarthritis and capsulitis of distal interphalangeal 
joint, mallet toe.  As a result, no allegation of error of 
fact or law remains before the Board for consideration with 
regard to that issue.  Therefore, the provisions of the 
Veterans Claims Assistance Act (VCAA) are not applicable.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to claim of entitlement to a rating in excess 
of 10 percent for residuals of fracture, second toe with 
osteoarthritis and capsulitis of distal interphalangeal 
joint, mallet toe, and that issue is dismissed.  


ORDER

Service connection for lumbar disc disease is granted.  

Entitlement to an evaluation in excess of 10 percent for 
bilateral plantar fasciitis is denied.  

The appeal for entitlement to a rating in excess of 10 
percent for residuals of fracture, second toe with 
osteoarthritis and capsulitis of distal interphalangeal 
joint, mallet toe is dismissed.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


